Citation Nr: 9901554	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-46 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date for service connection for 
residuals of lateral rectus resections due to exotropia, to 
include diplopia, prior to May 18, 1988.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Fussell, Counsel






REMAND

The veteran had active service from November 1978 to August 
1984.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  Although one of three issues was phrased as 
entitlement to an earlier effective date for service 
connection for diplopia prior to 5-18-88, in actuality 
the then effective date was December 7, 1988.  

Effective date for service connection for residuals of 
lateral rectus resections due to exotropia, to include 
diplopia

Decisions of the Board in September 1986 and December 7, 1988 
denied service connection for exotropia but, subsequently and 
on appeal from an April 1990 rating denial, in August 1992 
service connection for diplopia was granted for diplopia 
effective December 7, 1988.  The August 1994 rating action 
appealed held that there was clear and unmistakable error 
(CUE) in an August 1992 rating action in not establishing May 
18, 1988 as the proper effective date for service connection, 
and the claim for an earlier effective date for service 
connection for diplopia was granted retroactive to May 18, 
1988 (date of receipt of a statement from Clinton Hart, 
M.D.).  In effect, it was also held that there was no CUE in 
the August 1992 rating action in not assigning an effective 
for service connection for diplopia from the date of receipt 
of the original service connection claim in August 1984.  

In substance, the August 1994 rating action purportedly had 
the effect of overruling the December 1988 Board denial (by 
setting an effective in May 1988), a power which the RO does 
not have.  As recently pointed out by the United States Court 
of Appeals for the Federal Circuit in Dittrich v. West, No. 
98-7031, slip op. at 5 and 6 (Fed. Cir. December 28, 1998) :

[f]inal decisions on such appeals shall be made by 
the Board  [e]xcept as provided in [38 U.S.C.] section 
5108 [reopening upon submission of new and material 
evidence] when a claim is disallowed by the Board, the 
claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C. § 7104(a) & (b) (1998).  This 
statute, therefore, prevents a regional office from 
reopening and allowing a claim disallowed by the Board, 
unless the 38 U.S.C. § 5108 (1998) requirement of new 
and material evidence has been satisfied.  Furthermore, 
to under score the finality of Board decisions, the 
last phrase of subsection (b) forbids a regional office 
from even considering a claim based on the same 
operative facts as the earlier claim rejected by the 
Board.  

However, the matter of whether the August 1994 rating action 
essentially overruled by December 1988 Board decision is now 
moot in light of a November 1998 reconsideration decision 
(which takes the place of a December 7, 1988 Board denial of 
service connection for exotropia).  The November 1998 
reconsideration decision reopened and granted a claim for 
service connection for residuals of lateral rectus resections 
due to exotropia, to include diplopia.  

Since the grant by the November 1998 Board reconsideration 
decision will most likely have an impact on the effective 
date to be assigned, the issue of entitlement to an earlier 
effective date for residuals of lateral rectus resections due 
to exotropia, to include diplopia, must be remanded to the RO 
for initial consideration.  This must include adjudication of 
the effect of the finality of the September 1986 Board denial 
of diplopia.  

Perfection of Appeal of Service Connection for Headaches

Service connection for headaches was denied by the Board in 
January 1990.  The rating action appealed in August 1994 
denied reopening of a claim for service connection for 
headaches.  

An SOC was issued in June 1995 addressing whether new and 
material evidence had been submitted to reopen the claim for 
service connection for headaches.  The cover letter attached 
to the SOC bears a handwritten notation dated December 31, 
1996 that there had been no timely perfection of the appeal 
as to the claim for reopening service connection for 
headaches by the filing of a Substantive Appeal.  However, it 
does not appear that the veteran was ever made aware of this 
RO determination.  

An appeal consists of a timely NOD and, after issuance of an 
SOC, the filing of a substantive appeal.  A substantive 
appeal shall be filed within 60 days from mailing of the SOC 
in June 1995 or within the remainder of the one-year period 
from date of mailing of notice of initial adjudication.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.202, 
20.302(a), (b) (1998).  

In this regard, VA Form 1-646, Statement of Accredited 
Representative, dated May 1997 is on file addressing the 
claim for reopening of service connection for headaches but 
it bears no stamped date of receipt and does not otherwise 
appear to constitute a timely Substantive Appeal.  

However, in this case the Board does not find that the 
veteran was ever formally notified of the August 1994 denial 
of reopening of service connection for headaches, including 
no notification in the September 1994 SOC.  

The matter of whether an appeal has been perfected in a 
timely matter is a separately appealable issue, requiring 
formal RO determination and notification.  If the 
determination is contested and an appeal is initiated by the 
filing of a notice of disagreement (NOD), an SOC must be 
issued by the RO.  The appeal may then be perfected by the 
filing of a Substantive Appeal.  

Under 38 C.F.R. § 19.34 (1998) [w]hether [an NOD] or 
Substantive Appeal has been filed on time is an appealable 
issue [and if such an RO (not Board) determination is 
protested] with respect to timely filing of the [NOD] or 
Substantive Appeal, the claimant will be furnished [an 
SOC].  

The Boards obligation to assess its own jurisdiction 
cannot come at the expense of the procedural rights [of a 
claimant] who has had not opportunity to present evidence or 
argument on that jurisdictional issue.  Marsh v. West, 11 
Vet. App. 468, 471 (1998) (where the Board sua sponte 
determined that an NOD had not been filed in a timely manner) 
(citing Sutton v. Brown, 9 Vet. App. 553 (1996) and Bernard 
v. Brown, 4 Vet. App. 384 (1993)).  

Accordingly, the matter of whether a timely substantive 
appeal was filed, in view of the question of actual 
notification of the August 1994 denial, is referred to the RO 
and the RO should specifically adjudicate this matter.  The 
RO should, and the appellant is hereby is informed, that if 
it is desired to appeal such RO determination as to the 
timeliness of the prior appeal, an appeal as to the issue of 
the timeliness of the perfection of the prior appeal must be 
initiated, after formal RO adjudication and notification of 
the appellant, by the timely filing of an NOD as to that 
matter and perfected, after the issuance of an SSOC, by the 
timely filing of a Substantive Appeal.  

Earlier effective date for a compensable evaluation for 
residuals of a septoplasty, due to traumatic septal 
deviation, and atrophic rhinitis

An August 1985 rating action granted service connection and 
assigned a noncompensable rating for residuals of a 
septoplasty, secondary to traumatic septal deviation, 
effective the date of receipt of the original August 25, 1984 
claim.  A Board decision in September 1986 denied a 
compensable rating for residuals of a septoplasty.  Following 
a Board remand in December 1988, from appeal of a separate 
rating denial, an August 1989 rating action granted a 10 
percent rating for residuals of a septoplasty, effective 
October 1, 1987.  

By correspondence of February 1990, February 1993, and June 
1993 the veteran had claimed an earlier effective date for 
the 10 percent rating for service-connected septoplasty 
residuals, retroactive to the date of receipt of his original 
claim in August 1984.  

The rating action appealed in August 1994 did not list as a 
matter to be adjudicated the issue of entitlement to an 
earlier effective date for a 10 percent rating for residuals 
of a septoplasty, due to traumatic septal deviation, and 
atrophic rhinitis.  Nonetheless, it was stated that the 
veteran had expressed disagreement with the effective date 
but had been previously notified of the August 1989 grant of 
a 10 percent rating from which no appeal had been taken.  

The Board does not find that the veteran was ever notified 
(not even in the September 1994 statement of the case (SOC)) 
of the RO adjudication of the claim for an earlier effective 
date for a 10 percent rating for residuals of a septoplasty, 
due to traumatic septal deviation, and atrophic rhinitis. 

A November 1994 rating action held that there was no CUE in 
rating actions of August 1985 [which actually was subsumed in 
the September 1986 Board denial], December 1986, February 
1987, and April 1987 denying compensable evaluations for 
residuals of a septoplasty from (as claimed) date of receipt 
of the original claim in August 1984.  This also had the 
effect of denying an earlier effective date for a compensable 
rating for residuals of a septoplasty.  However, the Board 
does not find that the veteran was ever notified of this 
rating action.  

These latter two matters are drawn to the attention of the RO 
such that the veteran may be given proper notification of the 
RO adjudications and notice of his appellate rights.  

Accordingly, the case if remanded to the RO for the following 
actions:  

1.  The RO should specifically adjudicate and 
determine whether the veteran received notification of 
the August 1994 denial of application to reopen the 
claim for service connection for headaches.  

If the answer is in the affirmative, i.e., that the 
veteran was actually made aware of this denial, the 
date and manner of notification should be specifically 
cited.  The RO should then specifically adjudicate the 
question of whether a timely substantive appeal was 
filed.  If this adjudication is also in the negative, 
i.e., that a timely substantive appeal was not filed, 
the veteran should be given written notification of 
this denial and must be informed of his appellate 
rights.  

If it is determined that the veteran was not given 
actual notice of the August 1994 denial of reopening 
of the claim for service connection for headaches, the 
RO must issue a supplemental SOC (SSOC) addressing 
this issue and the veteran must be specifically 
informed of his obligation to file a timely 
substantive appeal within 60 days of the issuance of 
that SSOC.  

2.  The RO should specifically adjudicate and 
determine whether the veteran received actual 
notification of the November 1994 denial of an earlier 
effective date for a compensable evaluation for 
residuals of a septoplasty.  

If the answer is in the affirmative, i.e., that the 
veteran was actually made aware of this denial, the 
date and manner of notification should be specifically 
cited.  

If it is determined that the veteran was not given 
actual notice of the November 1994 denial of an 
earlier effective for a compensable rating for 
residuals of a septoplasty, the RO should then give 
the veteran and his representative actual written 
notice of the denial, together with notification of 
the veterans appellate rights.  

3.  The RO must readjudicate the issue of entitlement 
to an effective date for service connection for 
residuals of lateral rectus resections due to 
exotropia, to include diplopia, prior to May 18, 1988, 
in light of the November 1998 Board reconsideration 
decision which takes the place of the December 1988 
Board denial (with consideration given to the finality 
of the prior September 1986 Board denial of 
exotropia).  

4.  This claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans Appeals or by the 
United States Court of Veterans Appeals for additional 
development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans 
Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the appellant and appellants representative 
should be afforded the opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board 
	((CONTINUED ON NEXT PAGE)




intimates no opinion, either factual or legal, as to the 
ultimate determination warranted in this case.  The purpose 
of the REMAND is to further develop the record and to accord 
the appellant due process of law.  No action is required of 
the appellant until further notice is received.  


_______________________________
JOHN FUSSELL
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
